       Case 1:20-cv-00708-CCC Document 35-5 Filed 07/10/20 Page 1 of 1




    CERTIFICATE OF CONCURRENCE AND NON-CONCURRENCE


      In accordance with Local Rule 7.1, I, Mark A. Aronchick, certify that

County Defendants sought concurrence with the Motion to Dismiss. The party’s

responses were as follows:

      Commonwealth of Pennsylvania                       No position

      Kathy Boockvar                                     No position

      Judicial Watch                                     Oppose




                                     /s/ Mark A. Aronchick
                                     Mark A. Aronchick




                                       -3-
